SCHOTT, Judge.
The procedural background of this case has been provided in our opinion rendered this date in 490 So.2d 1135. The issue is whether intervenors may prevent the principal parties from settling the issues between themselves and dismissing the principal demand on joint motion. Intervenors raised the issue by appealing from such an order of dismissal.
Intervenors were not affected by the settlement of the principal demand, LSA— C.C. Art. 3077; and the dismissal of the principal demand does not affect the intervention which must be tried and decided independently of the principal action. C.C.P. Art. 1039.
For these reasons and those given in the companion case intervenors have suffered no harm from the dismissal of the principal demand. The judgment appealed from is affirmed.
AFFIRMED.